Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,640,725 to Ando et al. in view of U.S. Pat. No. 2,972,757 to Adrian.   
Claims 1 and 8, Ando discloses a protective sleeping bag and method for using the sleeping bag comprising a base sheet 1a having a proximal end and a distal end; the proximal end of the base sheet configured as a pillow housing (1a,3’), the pillow housing having an opening (1f) for receiving a pillow 3; a top sheet 1b extends from the distal end up to near the pillow housing, the top sheet having a front edge, a rear edge, a left edge, and a right edge, the rear, left, and right edges are bonded to the base sheet to form a bag, the front edge is adjacent the pillow housing and forms an opening of the bag.  Ando is silent to a cover sheet.  Adrian discloses a cover sheet flap (26,27) extending from a front edge of a top sheet 24 that folds over bedding sheet defined by an inner layer and outer layers (12,13) and capable of sandwiching the bedding between the cover sheet and the top sheet (col. 2 lines 9-45)(fig. 4).  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a cover sheet as taught by Adrian yielding predictable results that provide a pleasing appearance.   
Claims 3 and 10, Ando, as modified, discloses the protective sleeping bag and method wherein the top sheet and the cover sheet of Adrian are integral.
Claims 4 and 11, Ando discloses the protective sleeping bag and method wherein the cover sheet has fasteners 19 at its corners, the fasteners are configured to couple to edges of the base sheet for securing the cover sheet to the base sheet (fig. 1).
Claims 5-6, 12-13, and 15-16, Ando discloses all of the limitation as stated above, but is silent to the sleeping bag being made of material that is neutral to skin and hairs such as faux silk.  Selecting from a plethora of known materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select faux silk yielding predictable results that provide an equivalent and alternative material for the sleeping bag of Ando.  
Claim 7, Ando, as modified, discloses the protective sheet according wherein the bedding is a blanket.
Claim 14, Ando discloses the method, but is silent to the fasteners being cords.  Selecting from a plethora of known fasteners is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select ties yielding predictable results that provide an equivalent and alternative fastener for the sleeping bag of Ando


Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Pat. No. 5,640,725 to Ando et al. in view of U.S. Pat. No. 2,972,757 to Adrian, and further in view of U.S. Pat. No. 4,634,618 to Greer et al.
Claims 2 and 9, Adrian discloses the protective sleeping bag and method, but is silent to a pouch.  Greer discloses a pouch 8 having a front wall and a rear wall, the rear coupled to a base sheet near its distal end, the pouch configured to receive the sleeping bag in a folded state (fig. 5-6).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ a pouch yielding predictable results that provide a means hold small valuables and to carry the sleeping bag when not in use.  












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673